        Case 1:20-cv-08748-PAE-SN Document 7 Filed 11/05/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 LEON GREATHOUSE,

                                     Plaintiff,
                                                                    20-CV-8748 (PAE)
                       -against-
                                                                 ORDER OF SERVICE
 FREDDIE VASQUEZ; CYRUS VANCE; CITY
 OF NEW YORK,

                                     Defendants.

PAUL A. ENGELMAYER, United States District Judge:

       Plaintiff, currently incarcerated at Mohawk Correctional Facility, brings this pro se action

under 42 U.S.C. § 1983, alleging that Defendants violated his constitutional rights. By order

dated October 21, 2020, the Court granted Plaintiff’s request to proceed without prepayment of

fees, that is, in forma pauperis.1

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summons and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is




       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
           Case 1:20-cv-08748-PAE-SN Document 7 Filed 11/05/20 Page 2 of 4




issued. If the complaint is not served within that time, Plaintiff should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendants Freddie Vasquez, New York County

District Attorney Cyrus Vance, and the City of New York through the U.S. Marshals Service, the

Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and Return form

(USM-285 form) for each of these defendants. The Clerk of Court is further instructed to issue a

summons and deliver to the Marshals Service all the paperwork necessary for the Marshals

Service to effect service upon these defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is instructed to complete the USM-285 forms with the addresses for

Freddie Vasquez, New York County District Attorney Cyrus Vance, and the City of New York

and deliver all documents necessary to effect service to the U.S. Marshals Service.




                                                   2
         Case 1:20-cv-08748-PAE-SN Document 7 Filed 11/05/20 Page 3 of 4




         The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

SO ORDERED.

Dated:     11/05/2020

   New York, New York
                                                             Choose a building block.
                                                            United States District Judge




                                                   3
Case 1:20-cv-08748-PAE-SN Document 7 Filed 11/05/20 Page 4 of 4




             DEFENDANTS AND SERVICE ADDRESSES


     New York County District Attorney Cyrus Vance
     One Hogan Place
     New York, NY 10013

     Police Officer Freddie Vasquez
     28th Precinct
     2271-89 8th Avenue
     New York, NY, 10027-5319

     City of New York
     100 Church Street
     New York, N.Y. 10007
